Continuation of 7:

	Regarding claims 1 and 20, Yasukawa teaches a method for data retransmission (Figs. 16, 18, 19), comprising: sending first data (e.g.,S201 of fig.18), by a second terminal device (e.g.,TxUE of fig.18), to a first terminal device (e.g., RxUE of fig.18), through device to device (D2D) communication (¶ [0014]); obtaining a retransmission resource by the second terminal device (e.g., S204 of fig.18); and retransmitting the first data, by the second terminal device, to the first terminal device on the retransmission resource through D2D communication (e.g., S206 of fig.18), according to feedback information of the first terminal device responsive to the first data (e.g., S205 of fig.18, ¶ [0175] and ¶ [0176]); wherein the feedback information comprises at least one of: an acknowledgement (ACK) message and a negative acknowledgment (NACK) message (e.g., S202 of fig.18), wherein a resource used for sending a resource request message (S203 of fig. 18) used for requesting the retransmission resource, by the second terminal device to a network device, is a resource indicated by the network device (Fig. 18, fig. 2, ¶ [0053], user equipment UE 1 and user equipment UE 2 are under the control of a base station eNB. The user equipment UE 1 and the user equipment UE 2 are respectively capable of performing usual cellular communication with the base station eNB; and are respectively capable of receiving resource allocation for the D2D communication from the base station eNB. ¶ [0062], the resource pool for feedback may be configured, for example, by a base station eNB by using system information (SIB) for each UE within coverage, ¶ [0064], When the base station eNB is to receive a feedback signal from the UE, it is desirable to explicitly allocate the resource in this manner. ¶ [0081], configuring UE by signaling from the base station, ¶ [0170], ¶ [0173], ¶ [0175]); wherein the resource used for sending the resource request message is indicated by the network device in control information which is indicative of a resource used for sending the first data by the second terminal device (Figs. 3A, 3B, 17 and 18, ¶ [0064], the base station eNB may explicitly allocate, to the UE, a resource (e.g., a time/frequency position) by UE dedicated signaling (examples: PDCCH/SCH, RRC signaling, etc.), ¶ [0053], ¶ [0061], the SA resource pool is time-divided, the first half is used as feedback channels, and the latter half is used for SA transmission. ¶ [0062], ¶ [0063], ¶ [0157]).

Continuation of 12:

 	Applicant argues “i, Yasukawa does not teach or suggest a resource used for sending a resource request message used for requesting the retransmission resource, by the second terminal device to a network device, is a resource indicated by the network device…ii. Yasukawa does not teach or suggest that a resource used for sending a resource request message is indicated by a network device in control information which is indicative of a resource used for sending first data by a second terminal device…”

	Examiner respectfully disagrees and submits that Yasukawa teaches wherein a resource used for sending a resource request message (S203 of fig. 18) used for requesting the retransmission resource, by the second terminal device to a network device, is a resource indicated by the network device (Fig. 18, fig. 2, ¶ [0053], user equipment UE 1 (i.e. transmitting and/or receiving UE) and user equipment UE 2 (i.e., transmitting and/or receiving UE) are under the control of a base station eNB. The user equipment UE 1 and the user equipment UE 2 are respectively capable of performing usual cellular communication with the base station eNB; and are respectively capable of receiving resource allocation for the D2D communication from the base station eNB. ¶ [0062], the resource pool for feedback may be configured, for example, by a base station eNB by using system information (SIB) for each UE within coverage, ¶ [0064], When the base station eNB is to receive a feedback signal from the UE, it is desirable to explicitly allocate the resource in this manner. ¶ [0081], configuring UE by signaling from the base station, ¶ [0170], ¶ [0173], ¶ [0175]); wherein the resource used for sending the resource request message is indicated by the network device in control information which is indicative of a resource used for sending the first data by the second terminal device (Figs. 3A, 3B, 17 and 18, ¶ [0053], ¶ [0064], the base station eNB may explicitly allocate, to the UE, a resource (e.g., a time/frequency position) by UE dedicated signaling (examples: PDCCH/SCH, RRC signaling, etc.), ¶ [0061], the SA resource pool is time-divided, the first half is used as feedback channels, and the latter half is used for SA transmission. ¶ [0062], ¶ [0063], ¶ [0157]).
Therefore, claims 1, 12 and 20 are anticipated by Yasukawa as set forth above.



/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477